Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 1 of 43

UNITED STATES DISTRICT COURT

 

DISTRICT OF MARYLAND
JOHN DOE, )
)
Plaintiff, )
v. )
) CASE NO.

MCDANIEL COLLEGE, INC., )
c/o Albert J. Mezzanotte, Jr., Statutory Agent )
Whiteford, Taylor & Preston LLP )
7 St. Paul St. )
Baltimore, MD 21202-1626 )
)
Defendant, )

VERIFIED COMPLAINT FOR

INJUNCTIVE, DECLARATORY, AND MONETARY RELIEF
DEMAND FOR JURY TRIAL

 

Plaintiff John Doe,! by and through counsel, for his Verified Complaint against

McDaniel College, states as follows:
INTRODUCTION

1, This action concerns the unjust decision of Defendant McDaniel College, Inc.
(“McDaniel”) to suspend Plaintiff John Doe (“John”) for at least one year for alleged sexual
harassment and assault following a gender-biased, inquisitorial process that violated McDaniel’s
2018-2019 Policy Against Sexual and Gender-Based Misconduct and Other Forms of
Interpersonal Violence (the “Title IX Policy” or “Policy”). The Title IX Policy is Exhibit 1.

2. John, who has no criminal or disciplinary history, attended McDaniel with the
help of a $140,000 ROTC scholarship. In addition to damaging John’s otherwise unblemished

reputation, McDaniel’s unjust suspension, which resulted from multiple violations of the Title IX

 

' Simultaneous to the filing of this Verified Complaint, John Doe is filing a Motion to Proceed Under Pseudonym in
order to protect the identities of all students referenced in pleadings and exhibits.
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 2 of 43

Policy and Title [IX of the Education Amendments Act of 1972, 20 U.S.C. §§ 1681 ef seq.

(“Title IX’), has imperiled John’s ROTC enrollment status. If John is disenrolled because of
MeDaniel’s Title IX ruling, which is the subject of a pending matter, he would be required to
repay the $140,000 scholarship and may be removed from the United States Army Reserves.

3. As it stands, the unjust Title IX ruling has already caused significant harm to John
as he remains only a Cadet within the Army Reserves and has lost job opportunities as his
security clearance remains pending. But for this Title IX ruling, John would have already been
commissioned as a Second Lieutenant with its increased salary, received his security clearance,
and been up for a promotion to First Lieutenant.

4, In September 2018, Jane Roe (“Jane”) falsely accused John of two acts of non-
consensual sexual activity in crowded rooms, including one that allegedly lasted an hour. Jane
never filed a police report concerning these allegations. No eye witnesses, including Jane’s
friends, corroborated these alleged public assaults. Further, multiple witnesses, including Jane’s
former roommate, whom she had proffered as a friendly witness, testified that Jane had been
intoxicated on the evening in question, drinking stolen wine, slurring her speech, and even
hitting on her own cousin.

5. Despite this overwhelming evidence against Jane’s credibility and claims, a panel
consisting of two McDaniel administrators, each with a demonstrated history of anti-male bias,
made biased credibility determinations, including stating that there was no evidence of Jane’s
intoxication, reached factual conclusions that even McDaniel’s investigator admitted had no
basis in the record, and ignored material evidence of John’s innocence.

6. Even more disturbing, John was denied his promised advisor during this multi-

hour hearing and denied the opportunity to respond to Jane’s baseless, end-of-hearing outburst
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 3 of 43

that McDaniel needed to find John responsible because he had sexually assaulted no less than
three other women.

7. John then appealed the panel’s determination, which lacked the rationale required
under the Title IX Policy, on three separate grounds. Despite this multi-pronged appeal, the
appeal panel considered only one basis before rejecting John’s appeal in its entirety. The appeal
panel’s decision was also riddled with errors and baseless credibility determinations, such as
declaring that Jane’s former roommate was unreliable because she and Jane did not get along,
even though Jane had originally named her former roommate as a supporting witness.

8. As more fully set forth below, this process violated Title IX by discriminating
against John on the basis of his sex, materially breached McDaniel’s obligations under the
Title IX Policy, including the implied covenant of good faith and fair dealing, and, alternatively,
violated promissory estoppel.

PARTIES

9. John is a resident of Maryland and a McDaniel graduate. He has never before
been in trouble in his life. He serves his country in the Army Reserves and hopes to continue his
career in the military.

10. | McDaniel is a private college with its principal place of business in Maryland.

11. | McDaniel has the authority to grant the injunctive relief sought in this Verified
Complaint.

JURISDICTION AND VENUE
12. This Court has jurisdiction over the subject matter of this action: (i) under

28 U.S.C. §§ 1331 and 1343 because this action arises, in part, under the laws of the United
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 4 of 43

States, specifically Title IX; and (ii) pursuant to the principles of supplemental jurisdiction under
27 U.S.C. § 1367.

13. This Court has personal jurisdiction over McDaniel as it is domiciled in and/or
conducts business in the State of Maryland.

14. This Court is authorized to grant the declaratory relief sought under 28 U.S.C. §§
2201 and 2202 and Fed. R. Civ. P. 57 and 65.

15. | Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

FACTUAL BACKGROUND

I. McDaniel Was Under Increasing Pressure from the U.S. Government, Students, and
Their Families to Find Men Responsible for Title IX Violations in the 2010s

16. Inthe 2010s, McDaniel was facing increasing pressure from the U.S. government,
students, and their families to crack down on alleged sexual assault and to find men responsible
for alleged Title IX violations.

A. McDaniel Was Uniquely Susceptible to Pressure from the U.S. Government and Used
this Pressure as an Excuse Before this Court to Justify Breaches of Its Title IX Policy

17. On April 11, 2011, the United States Department of Education’s (““USDOE”)
Office of Civil Rights (“OCR”) issued its now infamous “Dear Colleague Letter” to all colleges
and universities on the investigation of sexual misconduct complaints under Title [X (“Dear
Colleague Letter’).? Three years later, on April 29, 2014, OCR issued its Questions and Answers

on Title IX and Sexual Violence (the “Q&A”).°

 

2 DEAR COLLEAGUE LETTER, https://www?2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf (last visited
June 13, 2020).

3 QUESTIONS AND ANSWERS ON TITLE IX AND SEXUAL VIOLENCE,
https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf (last visited June 13, 2020).
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 5 of 43

18. In the Dear Colleague Letter and the Q&A, OCR required colleges and
universities to implement specific Title IX processes and procedures on pain of losing millions of
dollars in federal funding.

19. McDaniel was uniquely susceptible to the Dear Colleague Letter’s pressure, and
before this very Court, argued that its desire to comply with the Dear Colleague Letter excused
and justified its alleged violations of an earlier Title IX policy in Naumov v. McDaniel Coll.,
Inc., Case No. 8:15-cv-00482-GJH (D. Md.).

20. This Court, however, rejected McDaniel’s reliance on the Dear Colleague Letter
to excuse such violations, stating “to the extent the Dear Colleague Letter . . . was potentially
inconsistent with its policy, the response by McDaniel upon receipt of the Dear Colleague Letter
should have been to change their policy not to breach it when necessary.” Naumov v. McDaniel
Coll., Inc., Case No. GJH-15-482, 2017 U.S. Dist. LEXIS 49887 at *30 (D. Md. Mar. 31, 2017)
(denying McDaniel summary judgment on breach of contract claim for violating its Title IX
policy) (‘Naumov’).

21. This Court further noted that McDaniel’s reliance on the Dear Colleague Letter
was misplaced, and that its conduct went above and beyond the Dear Colleague Letter, stating:
“There are certainly clear statements of policy in the Dear Colleague Letter. ... But the Court
sees nothing in these provisions that requires the action taken by McDaniel here.” Jd. at *29.

22. Ultimately, this Court declared that, with regard to McDaniel, “[i]t is possible for
an institution or individual to seek to do the right thing, motivated by proper motives and, yet, do
so in the wrong way.” Jd. at *1.

23. Indeed, barely one year before this Court’s Naumov decision, McDaniel publicly

prided itself on exceeding federal guidelines, with its Title IX Coordinator, Jennifer Glennon
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 6 of 43

(“Glennon”), stating that, at least when it came to mandatory reporting: “We have gone beyond
what is required by the Department of Education(DOE)/Office of Civil Rights (OCR) to define
all McDaniel employees as responsible for reporting incidents.”*

24. On September 22, 2017, OCR rescinded the Dear Colleague Letter and the Q&A,
stating that these documents, on which McDaniel so heavily relied, placed “improper pressure
upon universities to adopt procedures that do not afford fundamental fairness,” and that, as a
result, many schools had established misconduct procedures that “lack the most basic elements
of fairness and due process, are overwhelmingly stacked against the accused, and are in no way
required by Title IX law or regulation.”°

25.  Atthe same time it rescinded the Dear Colleague Letter and the Q&A, OCR
issued interim guidance that specifically warned schools against biased processes based upon sex
stereotypes, stating “[s]chools are cautioned to avoid conflicts of interests and biases in the
adjudicatory process and to prevent institutional interests from interfering with the impartiality of
the adjudication. Decision-making techniques or approaches that apply sex stereotypes or
generalizations may violate Title IX and should be avoided so that the adjudication proceeds
objectively and impartially.”®

26. Despite the Dear Colleague Letter’s rescission, many colleges and universities

continue to enforce its policies and still act under its influence, including, upon information and

belief, McDaniel.

 

4 Stefan Specian, Title LY Policy Changes Confuse and Worry McDaniel Community, THE MCDANIEL FREE PRESS
(Feb. 10, 2016), http://www.mcdanielfreepress.com/20 16/02/10/title-ix-policy-changes-confuse-and-worry-
medaniel-community/ (Emphasis in original).

5 RECISSION OF DEAR COLLEAGUE LETTER AND Q&A, https://www2.ed.gov/about/offices/list/ocr/letters/colleague-
title-ix-201709.pdf (last visited June 13, 2020), at p. 1.

6 SEPTEMBER 2017 Q&A ON CAMPUS SEXUAL MISCONDUCT, hitps://www2.ed.gov/about/offices/list/ocr/docs/qa-
title-ix-201709 pdf (last visited June 13, 2020), at p. 5.
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 7 of 43

B. McDaniel Faced Increasing Pressure from Students to Punish Men for Alleged Sexual
Misconduct

27, In addition to facing governmental pressure, and using it as an excuse for
potential policy violations, McDaniel was also subject to increasing pressure from students and
their families to punish men under Title IX.

28. In 2018, Cathy Orzolek-Kronner (“Orzolek-Kronner’) helped three female
students found a new student group on McDaniel’s campus, Consent and Sexual Education,
otherwise known as “C.A..S.E.”

29. As Ozolek-Kronner told McDaniel’s student newspaper in April 2019, she helped
create C.A.S.E. because of a perceived lack of awareness of “healthy masculinity” on campus.’

30. During the 2018-2019 academic year, C.A.S.E., with the recommendation of no
less than three faculty members, including, upon information and belief, Orzolek-Kronner,
applied for and received McDaniel’s Griswold-Zepp Award, which is a grant of up to $3,000.

31. Upon information and belief, the faculty recommendations for C.A.S.E. to receive
the Griswold-Zepp Award, including those of Orzolek-Kronner, contained statements based
upon anti-male stereotypes.

32. Although McDaniel’s website for the Griswold-Zepp award stated that C.A.S.E.
intended to use the award to “support victims during the reporting and healing process,” the
photograph accompanying this award description showed that C.A.S.E.’s true intent was

vengeance upon men.

 

7 Atticus Rice, Take Back the Night Walk a Moving Success, THE MCDANIEL FREE PRESS (Apr. 17, 2019),
http://www.mcdanielfreepress.com/2019/04/17/take-back-the-night-walk-a-moving-success/
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 8 of 43

33. Specifically, the photograph, which is below, shows the three female students
who formed C.A.S.E., with Orzolek-Kronner’s help, holding posters asking “When will MEN be

PUNISHED for VIOLATING our BODIES?” and “Boys will be Beys-What They Are Taught.”®

We ure ™
BPC

VWelerge

 

34. Around the same time Orzolek-Kronner was creating student groups to address
issues concerning “healthy masculinity,” McDaniel was also being publicly excoriated for its
supposed failure to address the problem of male sexual assault.

35. In an October 26, 2018 article, The McDaniel Free Press, McDaniel’s student
newspaper, noted that students were feeling increasingly uneasy on campus because, in addition
to the “recent allegations against Brett Kavanaugh and the continued surge of the #MeToo
Movement,” McDaniel’s 2018 Clery Report showed an increase in sexual assault.’

36. The article further detailed how McDaniel was failing to sufficiently punish male
perpetrators of sexual assault, and included a story from a female student alleging that, even
though her male assailant had been reported to campus police and found “guilty of multiple

counts of sexual assault, campus authorities merely placed him on probation.” /d.

 

8 GRISWOLD-ZEPP AWARD, https://www.mcdaniel.edu/academics/career-services-experiential-
opportunities/volunteer-opportunities/griswold-zepp-

award#:~:text=With%20the%20Griswold%2DZepp%20A ward. Term%2C%200r20the%20summer%20months.
(last visited June 13, 2020).

° Marya Kuratova, Clery Report Reveals Rise in Reported Sexual Violence Crimes, THE MCDANIEL FREE PRESS
(Oct. 26, 2018), http://www.medanielfreepress.com/20 18/1 0/26/clery-report-reveals-rise-in-reported-sexual-
violence-crimes/ (last visited June 13, 2020).

 
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 9 of 43

37. The article also discussed how in September 2018, families were demanding that
McDaniel identify those “assaulting the McDaniel girls,” and that McDaniel was censoring
Facebook posts accusing McDaniel of failing to address the scourge of male sexual assault. Jd.

38, Upon information and belief, around this same time, McDaniel became involved
in the Bringing Respect and Advocacy for Violence-free Environments (“BRAVE”) Consortium
to develop Title LX policies and procedures based upon anti-male stereotypes. !°

C. McDaniel Also Empowered Administrators with Public Anti-Male Statements to
Serve as Adjudicators in Title IX Proceedings

39. | While McDaniel was facing this external pressure to find men responsible for
sexual assault, McDaniel also empowered faculty with public anti-male statements to serve as
adjudicators in Title IX proceedings.

40. For example, as further discussed infra, McDaniel permitted Suzanne Nida
(“Nida”), an English professor, to serve as a Title IX adjudicator despite her having a public
Twitter account filled with anti-male statements.

41. Nida’s public anti-male Twitter statements include, but are not limited to:

e On November 16, 2017, a retweet in response to allegations of sexual assault
by male politicians, stating: “And it’s time for women to take over...
I #believewomen.”

e On September 20, 2018, publicly agreeing with statements that KellyAnne
Conway, a counselor to the President, was a “disgrace to women,” a “traitor to

women,” and an “affront to our gender” because she was not sufficiently “on
the side of assault victims.”

e On September 22, 2018, a tweet to the President opining on the reasonableness
of fear experienced by young women, stating: “Shows how much you know
about being a young female in such a frightening situation. But then again, how
could you? Katie Johnson and her rape come to mind — you didn’t care about
*her* fear.

 

10 BRAVE CONSORTIUM, https://baltimorecollegetown.org/about-us/communities-of-practice/brave/index.html (last
visited June 13, 2020).
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 10 of 43

42, Upon information and belief, Nida has made other anti-male statements both on
and off social media, and screenshots of above-referenced posts, which are still visible to date,
are Exhibit 2.

43. Upon information and belief, McDaniel was either aware of Nida’s anti-male
statements or failed to conduct a basic review of Nida’s public anti-male statements before
empowering her to serve as a Title IX adjudicator.

44. Upon information and belief, McDaniel was either aware of other anti-male
statements from Title IX adjudicators, including Orzolek-Kronner, or failed to conduct a basic
review of their public anti-male statements before appointing them as Title IX adjudicators.

45. Upon information and belief, McDaniel’s training for Title IX adjudicators was
based upon anti-male stereotypes and did not include any training on anti-male biases.

D. In November 2018, USDOE Proposed New Rules to Guarantee Impartial and Fair
Title IX Proceedings that were Adopted in May 2020

46. In November 2018, USDOE put colleges and universities, including McDaniel,
on notice that it was developing new rules to guarantee fair and impartial Title [X proceedings.

47. In the proposed regulations, USDOE warned that colleges and universities would
need to fill the positions of Title [IX “coordinators, investigators, and decision-makers” with
“individuals free from bias or conflicts of interest.” 83 Fed. Reg. 61462, 61473 (Nov. 29, 2018).

48. — Further, the new rules would require all investigators and decision makers to
objectively view all evidence and that the evaluation of such evidence could not be based “on the
person’s status as a complainant, respondent, or witness.” Jd.

49. The proposed regulations also warned that schools would need to “use training

materials that promote impartial investigations and adjudications and that do not rely on sex

10
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 11 of 43

stereotypes, so as to avoid training that would cause the grievance process to favor one side or
the other or bias outcomes in favor of complainants or respondents.” Jd. (Emphasis added).
50. These proposed regulations became final on May 19, 2020. 85 Fed. Reg. 30026
(May 19, 2020) (to be codified at 34 C.F.R. Part 106).
51. In the final rules, which go into effect on August 14, 2020, the USDOE required
that, for a fair Title IX process to take place, schools had to, among other acts:
e Presume the innocence, or non-responsibility, of a respondent. Jd. at 30575.
e Prohibit the use of Title IX coordinators, investigators, or decision-makers

who have conflicts of interest or bias against complainants or respondents,
generally, or against an individual complainant or respondent. /d.

e Provide training to all Title IX personnel on “how to serve impartially and
avoid prejudgment of the facts at issue, conflicts of interest, and bias, and that
materials used in such training avoid sex stereotypes.” Jd. at 30084, 30575.

e Publicly publish their Title [X training materials on their website. /d.at 30578.

e Prohibit credibility determinations based upon a person’s status as a
complainant, respondent, or witness. Jd. at 30575.

e Provide the parties and their advisors all of the evidence, including
inculpatory and exculpatory evidence, as well as the investigative report,
either electronically or in hard copy at least 10 days prior to a hearing or prior
to the due date for a written response. Jd. at 30576-77.

e Provide the parties live hearings with cross-examination conducted “directly,
orally, and in real time,” by the party’s advisor, instead of through written
questions. Jd. at 30577.

52. McDaniel’s Title [X process, however, fell far short of the requirements for a fair

Title [IX proceeding.

11
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 12 of 43

II. McDaniel’s Title [X Policy Promised a Fair and Impartial Process

53, The Title LX Policy promised students a process that “will be prompt, fair and
impartial from the investigation to the final result,” and an investigation “designed to provide a
fair and reliable gathering of the facts.” Policy at 20, 22.

54. Per the Policy, both the complainant and respondent had “the right to be assisted
by an advisor of their choice through the process.” /d. at 22.

55. The advisor could “not be a witness or other party in the proceeding,” and could
not speak, ask, or answer questions during any proceeding. Id.

56. The Policy provided conflicting information as to whether the respondent could
have the advice of counsel.

57. Although the Policy, in one section, stated that “an attorney may serve in the
advisor role,” in another, the Policy stated that McDaniel’s Title [X process is “not considered
legal proceedings” and forbade “formal legal representation.” Jd at 22, 35.

58. It is unclear how a college student in their early 20s could understand their ability
to have an attorney as an advisor, while simultaneously being denied legal representation.

59. These limitations on who may serve as an advisor, or, at the very least,
McDaniel’s intentionally confusing directives about the use of an attorney, violate the 2013
Amendments to the Violence Against Women Act. See 20 U.S.C. § 1092(f)(8)(B)Gv) AD
(requiring university to provide both the accuser and the accused, “the same opportunities to
have others present during an institutional disciplinary proceeding, including the opportunity to
be accompanied to any related meeting or proceeding by an advisor of their choice.”)

(Emphasis added).

12
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 13 of 43

A, McDaniel’s Investigative Procedures

60. | McDaniel’s Title LX process begins with a complaint concerning allegations that
may violate the Policy.

61. The Policy prohibits “sexual assault,” which is an offense that meets a variety of
defined terms, including “fondling.” Under the Policy, “fondling” means “the touching of the
private body parts of another person for the purpose of sexual gratification, without the consent
of the complainant .. .” Jd. at 8-9.

62. The Policy also prohibits “sexual harassment,” which is defined as “unwelcome
conduct of a sexual nature.” Jd. at 9. Examples of sexual harassment includes “physical conduct
of a sexual nature.” Id.

63. Inthe event a complaint is received, it will be assessed and McDaniel will decide
whether to start an investigation. /d, at 20-21.

64. According to the Title IX Policy, students are instructed to “see Section IV for a
review of the factors to be considered in pursuing an investigation.” Jd. at 24.

65. Section IV of the Title IX Policy, however, does not contain any factors “to be
considered in pursing an investigation,” and, instead, is an instructional section on how to report
incidents that may violate various McDaniel policies. Jd. at 15-16.

66. If McDaniel begins an investigation, whether pursuant to Section IV or another
“variety of factors,” then McDaniel must give the respondent notice. /d. at 21.

67. | McDaniel then designates one or two investigators, who “must be impartial and
free of any conflict of interest,” to gather evidence. /d. at 23.

68. During this process, the parties may identify relevant evidence and witnesses, and

provide, if they wish, proposed questions. Jd.

13
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 14 of 43

69. Despite the parties’ participation in this process, the investigator is still obligated
to “gather any available physical or medical evidence, including documents, communications
between the parties, and other electronic records as appropriate.” Id.

70. At the investigation’s conclusion, the investigator drafts an investigative report.
This report is first viewed by the Title IX Coordinator or designee and then the parties are
permitted to view it. Jd. at 25.

71. Per the Policy, the parties have only five calendar days to review and respond in
writing to the report, which may consist of hundreds of pages, and they are not physically
provided a copy of it. Jd.

72. Instead, the parties must schedule opportunities to review the report “in the Office
of Human Resources or in a designated campus location.” Jd.

73. Once the investigator’s report is finalized, McDaniel, in consultation with the
parties, will determine whether to adopt a “remedies-based resolution,” such as mediation, or
“formal resolution,” which involves a disciplinary hearing process. Jd. at 25-26.

B. McDaniel’s Procedures Prior to the Disciplinary Hearing

74. Ifa disciplinary hearing process is chosen, then the Title [x Coordinator or their
designee populates a two-person decision panel “drawn from a pool of trained faculty and staff.”
Id. at 26 (the “Decision Panel’).

75. According to the Policy, all Decision Panel members must participate in an
annual training coordinated by the Title IX Coordinator or their designee. /d. at 27.

76. Although the mandatory annual training covers a variety of topics, none concern

the issue of bias, and there is no statement that the training is not based upon sex stereotypes. Jd.

14
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 15 of 43

77. The parties are then notified of the time and place of the Decision Panel hearing,
which the Policy refers to as a “Decision Panel meeting,” at least five calendar days in advance,
and the identities of the “2 chosen Decision Panel members.” /d.

78. The parties may then submit written objections to the Title Ix Coordinator or
designee within 24 hours as to the Decision Panel members for an alleged conflict. Thereafter,
the Title LX Coordinator or designee must respond “to the objection in writing within 48 hours
with a decision, and if necessary, include the name of the new panel member assigned to replace
the removed member.” Jd.

79. The Title IX Coordinator or designee then provides the Decision Panel and the
parties access to the investigation report at least three business days prior to the hearing. Td.

80. The parties, however, still are not provided a physical copy of the report and,
instead, must view it at scheduled times in designated locations.

81. The parties may request that individual witnesses who were previously
interviewed be called before the Decision Panel. Jd.

82. The parties are also given the opportunity to prepare written questions in advance
for the Decision Panel to ask of the investigator or witnesses, but the Decision Panel has
discretion whether to ask any of these questions. Jd.

C. McDaniel’s Disciplinary Hearing Procedures

83. During the “Decision Panel meetings” the Decision Panel members and the
Title IX Coordinator or their designee are in a “meeting room” to meet with the witnesses and/or
investigators.

84. The Title IX Coordinator or designee is at the Decision Panel meeting “to serve as

a resource for the members” on the Title IX Policy. Jd. at 28.

15
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 16 of 43

85. The parties are not permitted to be physically present in the Decision Panel
meeting room except for when they are individually being interviewed. Instead, they are
permitted to listen to the interviews “from a different room at the time that they are occurring.”
Id.

86. The Title IX Policy makes no reference to the parties’ abilities to ask or submit
questions during the Decision Panel meetings.

87. During the Decision Panel meeting, the parties may be accompanied by their
advisor, but the advisor has no speaking role in the process, may not ask or answer questions,
and may only provide advice to their advisee in a non-disruptive manner. /d. at 22.

88.  Ifanew witness that was not previously interviewed is discovered, then, per the
Policy, the Decision Panel refers this new witness to the investigator, who incorporates their
evidence into an updated report. /d. at 28.

89. The Policy then states that the “updated report will be provided to the Decision
Panel and the hearing will proceed as indicated below.” Id.

90. This above directive, however, appears to be a typo, as there are no hearing
procedures “indicated below,” as the Policy immediately jumps to the Decision Panel’s
deliberation procedures. Jd.

D. The Decision Panel’s Deliberation Procedures and Outcome Letter

91. The Decision Panel then deliberates and must render a final decision within two
(2) business days of the final panel meeting. Jd.

92. The Title IX Coordinator or their designee will remain for these deliberations, but

does not participate in them or vote. Id.

16
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 17 of 43

93. The Decision Panel then is supposed to consider all of the “relevant facts derived
from the completed investigation report and the interviews conducted during the panel
meetings.” Jd. at 26.

94. Although the Decision Panel is supposed to make a finding of responsibility based
upon a “preponderance of the evidence” standard, the Policy does not include a presumption of
innocence or non-responsibility for the respondent. Jd. at 29.

95. Also, per the Policy, while the “reporting party’s prior sexual history is not
relevant and will not be admitted as evidence in the resolution process,” the Policy does not
prohibit the Decision Panel from considering the respondent’s prior sexual history as relevant
evidence. Jd. at 34.

96. This provision is further proof of McDaniel’s anti-male bias because women are
statistically more likely to be the “reporting party” and men are statistically more likely to be the
“respondent” in Title IX proceedings.

97. There is no basis, other than anti-male discrimination, for McDaniel to exclude as
irrelevant the prior sexual history of only one party to a Title IX proceeding.

98. If the Decision Panel concludes that the respondent is responsible, it will “then
determine appropriate sanctions.” /d. at 29.

99. In making any sanctions determination, the Decision Panel must engage in “a full
consideration of the following factors: (1) The Respondent’s prior discipline history (including
any previous violations of the [Title [X Policy]); (2) how the College has sanctioned similar
incidents in the past; (3) the nature and violence of the conduct at issue; (4) the impact of the
conduct on the Complainant; (5) the impact of the conduct on the community, its members, or its

property; (6) whether the Respondent has accepted responsibility for his/her actions; and (7) any

17
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 18 of 43

other mitigating or aggravating circumstances. Alcohol and drug use are not considered
mitigating circumstances.” Jd.

100. For any student who has been found responsible for “non-consensual sexual
intercourse,” only the most severe sanctions of suspension or expulsion are permissible. Id.

101. For any student who has been found responsible for “non-consensual sexual
contact or any other prohibited form of conduct,” however, the potential sanctions vary wildly,
from only a disciplinary warning, which the Policy lists as the least severe potential
consequence, to expulsion, which is the most severe, /d. at 29-30.

102. The Decision Panel must then reduce its decision to writing in an “outcome letter”
and provide that letter to the parties. Jd. at 32.

103. Per the Policy, the “outcome letter” must contain the “findings of the decision
panel” and “[t]he findings will detail the findings of fact and the basis/rationale for the decision
of the panel, making reference to the evidence that led to the finding.” Jd. at 32.

104. The Decision’s Panel’s decision, inclusive of both the finding of responsibility
and the sanction, is “presumed to have been reasonable and appropriate.” Jd. at 33.

E. McDaniel’s Appeal Process

105. The Policy then describes McDaniel’s appeal process.

106. It appears, however, that there are typos littered throughout this section, with
McDaniel interchangeably using the phrase “the appeal” with “the review.”

107. Once the parties receive the Decision Panel’s outcome letter, then either party
may appeal, although “[t]he review must be submitted via email to the Title IX Coordinator or

designee within three business days of receiving the written outcome.” Id. at 32.

18
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 19 of 43

108. Under the Policy, the appellate panel is called the final review panel (the “Final
Review Pane’), and it is a two-person panel comprised of two “Vice Presidents or designee
appointed by the Title IX Coordinator.” Jd. The “Final Review Panel” is supposed to conduct the
review in “‘an impartial manner.” Id

109. Per the Policy, “{t]he review shall consist of a concise and complete written
statement stating the grounds for the review (see below) and all relevant information to
substantiate the basis for the appeal.” Jd. at 32-33.

110. Further, the “review request must state whether the individual is appealing the
sanction, or both the sanction and the decision.” Jd. at 33.

111. The only recognized grounds for final review are:

e The College significantly deviated from its stated procedures in such a way that
materially affected the fairness of the hearing. Minor deviations from

designated procedures will not form the basis for sustaining an appeal.

e The sanction(s) imposed is substantially disproportionate to the severity of the
violation.

e Substantive new information that was not reasonably available at the time of
the investigation has now become available and could considerably affect the
outcome,

Id.

112. The Title IX Coordinator or designee then reviews the “review request” to
determine if it is “properly framed.” If so, then the “review request” and any supporting
documents are shared with the other party, who has three business days “to respond to the review
documentation in writing to the Title [IX Coordinator or designee.” Id.

113. The Final Review Panel must then render a written decision within five business

days of receiving all appeal documents. Jd. at 34.

19
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 20 of 43

114. The Final Review Panel considers the matter with the burden on the “party
requesting the final review,” as the appellate panel presumes the “original determination . . . to
have been reasonable and appropriate.” /d. at 33.

115. This is the only time in the Policy that McDaniel identifies anyone as having to bear
a burden of proof.

116. In its written decision, the Final Review Panel then:

e Accepts the decision of the decision panel,

e Amends the decision of the decision panel, or

e Inthe case of substantive new information, the Final Review Panel assesses the
weight and impact of newly discovered information in light of the original

decision and renders a decision.
Td.

117. Although the Policy previously appears to differentiate between the “sanction and
the decision,” in one section, the Policy does not make any such distinction when discussing the
Final Review Panel’s authority to accept or amend “the decision,” including when an appeal is
based solely on the severity of the sanction. Jd.

118. Accordingly, under the Policy, the Decision Panel’s “decision” also includes any
imposed sanctions. —

119. | The Final Review Panel’s ruling is absolute and there are no further appeals. Id.
at 34.

III. On September 8 and 9, 2018, John and Jane Hung Out with a Large Group of Friends

120. In September 2018, John was a senior at McDaniel and in ROTC.

121. On the afternoon of September 8, 2018, John was working on ROTC guard duty

at a McDaniel football game. He was in uniform while on duty and did not drink any alcohol.

20
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 21 of 43

122. After the football game, John hung out with some friends at the Alexander
Apartments.

123. In the early evening hours, John and several other students returned to John’s
apartment, which he shared with Student 1 and Student 2.

124. The students who returned to John’s apartment included Student 2, Student 3, and
Student 4.

125. Students 2, 3, and 4 were all in ROTC. Student 1 was not.

126. While at John’s apartment, Student 3, who was under 21, stole a bottle of wine
belonging to Student 2.

127. Later in the evening, John and several friends returned to the Alexander
Apartments, where they ran into Jane.

128. Jane was a freshman at McDaniel, under 21 years old, and in ROTC. She was also
friends with Student 3.

129, While at the Alexander Apartments, Jane and Student 3 drank the stolen wine.

130. Jane’s drinking at the Alexander Apartments was witnessed by others, including
Student 3’s roommate and fellow ROTC member, Student 5.

131. John, Jane, and Students 1 through 4 then returned to John’s apartment.

132. The group crowded around to watch TV, and Jane, John, and Student 3 sat on a
couch with John between the women.

133. John draped his arm around Jane’s shoulders as they watched a show, and, while
his arm was draped, it touched her outer thigh.

134. Nothing else occurred while Jane and John were on the couch in this crowded

room.

21
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 22 of 43

135. Jane then returned to her dorm room, where she and John texted about her desire
to continue drinking and John having put his arm around her.

136. Jane changed clothes and returned to John’s apartment with alcohol that she had,
against ROTC regulations, stored in her dorm room.

137. When Jane returned to John’s apartment, she drank the alcohol she had brought.

138. Jane then sat next to John at his crowded kitchen table where a group of friends
were talking. Others at the table included Students | through 4, Student 6, Graduate 1, and
Graduate 1’s girlfriend. Student 6 was in ROTC and Graduate 1, who had been in ROTC, was
already a commissioned officer in the Army Reserves.

139. While at the kitchen table, Jane used her left hand to grab John’s right hand under
the kitchen table. Several individuals at the table saw John and Jane holding hands under the
table, including Students | and 2.

140. Jane then left around 1:30 a.m. and returned to her dorm room.

141. She and John continued to text with each other, and, after John initially expressed
interest in Jane, he apologized because he did not want anything to be awkward between them as
he was a senior in ROTC and she was only a freshman.

142. Later on September 9, 2018, Jane retweeted about severe intoxication. The next
day she also retweeted about being “touch deprived” and having physical relationships with men.
143. On September 10, 2018, John heard from Student 5 that Jane was making

unspecified claims about him.

144. Without knowing what Jane was referring to, John texted her to apologize for any

perceived wrongdoing and to avoid awkwardness between a senior and a freshman in ROTC.

22
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 23 of 43

IV. McDaniel Began Title IX Proceedings Against John on September 13, 2018

145, On September 13, 2018, John was called into a meeting with Glennon about an
alleged Title [X violation.

146. Following his meeting John received written notice that, on September 8 and 9, he
may have engaged in acts against Jane that constituted “sexual harassment” and “sexual assault /
fondling” under the Title IX Policy.

147. Although the notice did not include any factual allegations, John would later learn
that Jane had claimed he had committed two assaults in front of multiple people at his apartment.

148. First, Jane claimed that, while she was sitting next to John on the couch in the
crowded TV room, he had slid his hands under her shorts and grabbed her butt for one hour. She
also claimed that, while still sitting next to each other in the crowded room, John had lifted her
shirt and cupped her breast. Jane alleged that she did not move because she was afraid of John.

149. Next, Jane claimed that, after she had left and returned to John’s apartment, John
had slid his hand under her shorts and touched her vagina over her underwear while they were
sitting at the crowded kitchen table.

150. None of these events occurred, and no one witnessed them occur.

151, On September 19, 2018, John, while not knowing the substance of the allegations
against him, met with the assigned investigator, Campus Police Officer Sarah Cabassa
(“Investigator Cabassa’’), and gave his statement.

152. Although Investigator Cabassa met with John’s proposed witnesses, it is John’s
understanding that Investigator Cabassa did not request or review Jane’s social media accounts,
which would have revealed her tweets about intoxication and complicated physical relations with

men.

23
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 24 of 43

153. Although John reviewed Investigator Cabassa’s report, he was able to do so only
in specified locations on campus in the presence of McDaniel staff. He was never given a copy
of the report to keep and review.

V. McDaniel Informed John It Would Proceed with a Formal Disciplinary Hearing

154. On October 25, 2018, John received an email from Elizabeth Towle, McDaniel’s
Acting Dean of Student Affairs (“Dean Towle”), stating that a Decision Panel hearing would
take place on November 9.

155. On November 1, 2018, Dean Towle emailed John that Orzolek-Kronner and Nida
would be serving on his Decision Panel.

156. That same day, John objected to Orzolek-Kronner serving on the Decision Panel
for anti-male bias.

157. John did not object to Nida at that time because he was unaware of her multiple
anti-male social media posts, including her September 20, 2018 support for the statements that a
woman who was supposedly not “on the side of assault victims” was a “disgrace to women,” a
“traitor to women,” and an “affront to our gender.”

158. Rather than ruling on the John’s objection within 48 hours, as required under the
Policy, Dean Towle scheduled a meeting with John for November 5, 2018.

159. At the November 5, 2018 meeting, Dean Towle pressured John to withdraw his
objection to Orzolek-Kronner, stating that she could not be biased because of her unspecified
training. Dean Towle also warned John that Orzolek-Kronner’s removal would likely cause an
unacceptable delay.

160. Feeling pressured by Dean Towle, who would physically be at the Decision Panel

hearing, John reluctantly withdrew his objection.

24
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 25 of 43

161. Atthis meeting, John also asked Dean Towle for Graduate 1, who had been
interviewed, to be called as a witness before the Decision Panel.

162. On November 7, Dean Towle emailed John “to confirm” he had withdrawn his
objection to Orzolek-Kronner and to identify the Decision Panel witnesses. Dean Towle’s list did
not include Graduate 1.

163. In this correspondence, Dean Towle also notified John that the Decision Panel
would meet at 1:00 p.m. on November 9.

164, John replied to this email to confirm that Student 1, who was a witness, could
serve as his advisor during the Decision Panel hearing.

165. On November 8, Dean Towle wrote to John, with a copy to Glennon, confirming
that Student 1 could serve as John’s advisor once he had completed his testimony.

VI. McDaniel Denied John His Promised Advisor at the Decision Panel Hearing

166. On November 9, the Decision Panel hearing commenced at 1:00 p.m. and Dean
Towle was present.

167. John was placed in a separate room from the Decision Panel and was only able to
listen to the hearing.

168. John was not able to ask any questions in real-time during the hearing. Instead, he
had to write questions down and have them delivered to the Decision Panel, which was under no
obligation to ask them.

169. Student 1 gave his testimony around 2:00 or 2:30 p.m.

170. Despite Dean Towle agreeing in writing to permit Student | to serve as John’s

advisor, Student 1 was instructed to immediately leave after his testimony.

25
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 26 of 43

171. Because of this order, McDaniel prevented John from having his permitted and
chosen advisor at the Decision Panel hearing, which continued for several more hours.

172. During this time, John was alone, scared, hungry, and emotionally exhausted as
he had to listen to baseless allegations that he had committed sexual assault.

173. Jane was the penultimate person to testify. Upon information and belief, Jane had
the benefit of her personal advisor in the Decision Panel room while testifying.

174. John was the last person to testify at the hearing.

175. As Student 1 had been prohibited from serving as John’s advisor, despite Dean
Towle’s earlier promise, John had no one in the Decision Panel room to support him as he gave
his testimony.

176. After John completed his testimony, the Decision Panel asked John and Jane, who
was in another room with a speaker system, if they had any questions.

177. At this point, Jane launched into a baseless attack against John before the
Decision Panel.

178. Jane claimed to the Decision Panel that John needed to be found responsible
because he had sexually assaulted no less than three other named women.

179. John asked for an opportunity to respond to these meritless and inflammatory
allegations about his sexual history, but the Decision Panel denied his request.

180. Upon information and belief, Jane’s unchallenged outburst about his prior sexual
history was considered and relied upon by the Decision Panel, particularly as its consideration was
not prohibited by the Policy.

181. When John finally left the Decision Panel meeting it was pitch black outside and

he was finally able to eat dinner.

26
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 27 of 43

VII. The Decision Panel Suspended John on November 11, 2018

182. On November 11, the Decision Panel issued its outcome letter finding John
responsible for both sexual harassment and sexual assault / fondling under the Policy (the
“Outcome Letter’).

183. Despite having a wide array of potential sanctions at its disposal, including
nothing more than a disciplinary warning, the Decision Panel immediately suspended John for
one year and prohibited him from reapplying to McDaniel until he completed an off-campus
counseling assessment.

184. The Outcome Letter did not contain any rationale for imposing this severe
sanction.

185. To the extent the Outcome Letter contained any rationale, it was limited solely to
the determination of responsibility.

186. The Decision Panel’s listed rationale, however, was inconsistent and pretextual,
and often had no basis in the record.

187. For example, the Outcome Letter held that there was little to no evidence that
Jane had been intoxicated, despite the testimony of multiple eye witnesses, and accepted at face
value Jane’s claim that she returned to John’s apartment with alcohol solely because she saw it as
an opportunity to remove a few liquor bottles from her room.

188. Atno point did the Decision Panel, while finding that Jane was reasonably too
afraid to move off the couch, address the fact that Jane had voluntarily returned to John’s

apartment with alcohol shortly after the allegedly first, hour-long assault.

27
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 28 of 43

189. Likewise, the Outcome Letter held that John had been intoxicated that evening
because of his supposed admission that he had been drinking at the football game. This was the
very first finding of fact in the Outcome Letter.

190. John, however, never drank at the football game (as he was in uniform on guard
duty) and he did not admit to doing so. Instead, the Decision Panel, on its own, came to this
baseless conclusion because John was a male at a football game.

191. The Decision Panel members also rejected the credibility of every single one of
John’s proposed witnesses, i.e. every person who was in the room when the alleged assaults
occurred, on pretextual bases, such as their membership in ROTC (of which Jane was a
member), the slightest errors in memory (which Jane also had throughout the hearing), or the
consumption of any alcohol (which Jane did as well).

192, Only after John received the Outcome Letter did he tell his parents about this
Title IX matter.

VIII. John Appealed the Outcome Letter on Three Grounds

193. After John received the Outcome Letter, he and his parents met with Glennon and
Dean Towle about his appeal.

194. At this meeting, John and his parents were told that the appeal had to come from
John and that he could not have help with it.

195. John and his family understood this order to be a prohibition on working with an
attorney.

196. Around this time, John and his family also reviewed the written evidence in front

of Investigator Cabassa in a designated campus location.

28
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 29 of 43

197. While talking with Investigator Cabassa, she admitted that the Decision Panel
made conclusions that were not supported by her investigative report.

198. John then drafted his appeal and timely submitted it.

199. John’s appeal stated that he was appealing both the findings of responsibility and
the sanction imposed.

200. John, as a young man in his early 20s without the assistance of counsel, appealed
the Outcome Letter on three bases: for new evidence, for disproportionate sanctions, and for
procedural error.

201. At the top of his appeal, John stated that he was appealing for substantive new
evidence.

202. Just under this statement, however, John listed the “reasons for this appeal,” and
expressly included “severity of sanction” and the bias of the Decision Panel.

203. For John’s new evidence, he proposed additional testimony from Student 7,
Jane’s former roommate, who would testify that Jane had returned to her dorm room drunk.

204. Jane had originally proposed Student 7 as a witness to Investigator Cabassa to
verify her timeline.

205. John’s new evidence also included Student 8, who would confirm that John had
not been drinking at the football game, and Student 9, who was Jane’s cousin and who could
confirm both her intoxication and that she had hit on him.

206. For the other bases of the appeal, John alleged that the sanction was too severe,
particularly given his lack of disciplinary history, and that the Decision Panel had not been fair

and impartial as promised.

29
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 30 of 43

IX. The Final Review Panel Considered Only One Appeal Basis and Affirmed the Suspension

207. On January 2, 2019, the Final Review Panel rejected John’s appeal in its entirety,
claiming that the appeal had been made only on the basis of new evidence.

208. In addition to ignoring two of the three bases for John’s appeal, the Final Review
Panel’s consideration of the new evidence was illogical and biased.

209. For example, while agreeing that there was evidence that Jane had been visibly
intoxicated, including slurring her speech, having an elevated mood, and making comments that
her cousin was “cute,” the Final Review Panel brushed aside all of this evidence claiming it did
not mitigate John’s actions.

210. The Final Review Panel failed to even consider whether Jane’s intoxication may
have impacted her credibility about otherwise unwitnessed and uncorroborated events in
crowded rooms.

211. Likewise, the Final Review Panel discredited Student 7’s statements about Jane’s
intoxication because they supposedly didn’t get along, while ignoring the fact that Jane had first
proposed Student 7 as a supportive witness.

212. In its decision, the Final Review Panel ordered John to move out of his apartment
with only five days’ notice.

X. John’s Suspension Has Caused Him Irreparable Harm

213. McDaniel’s flawed and biased process violated both its unclear Policy and federal
law,

214. McDaniel’s finding of responsibility and suspension, mere months before John
was supposed to graduate, has severely and irreparably harmed his reputation and economic

prospects.

30
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 31 of 43

215. Although John reapplied to and graduated from McDaniel in December 2020, his
life was put on hold for one year and McDaniel’s Title IX decision still looms large over John’s
life.

216. Because of McDaniel’s Title [X decision, John has not yet received his
commission as a Second Lieutenant in the United States Army Reserves and his security
clearance remains pending.

217. Instead, John has remained a Cadet within the Army Reserves, which is not paid
as well as a Second Lieutenant, and, because he has not yet received his security clearance, he
has lost myriad job opportunities.

218. Additionally, had John become a Second Lieutenant on schedule, he would
already be up for a promotion to First Lieutenant, with its commensurate pay raise.

219. Aside from having prospective consequences, the Title IX ruling also threatens
the $140,000 ROTC scholarship John received to attend McDaniel.

220. In November 2019, John participated in a ROTC disenrollment hearing where the
sole focus was John’s alleged violation of the Title IX Policy.

221. Although no decision has yet been reached, if John is disenrolled he will need to
repay the $140,000 ROTC scholarship, and he may be removed from the Army Reserves.

CLAIM ONE
(Breach of Contract and Implied Covenant of Good Faith and Fair Dealing)

222. John restates and re-avers each and every allegation in the preceding paragraphs
as if fully restated herein.

223. The relationships between private colleges and their students is contractual and
includes the university’s policies relating to conduct and disciplinary proceedings. In

determining whether a private university breached any provision of its educational contract, the

31
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 32 of 43

Court will determine whether the university’s actions met the expectations of a reasonable
person.

224. The Title [X Policy is a binding contract between John and McDaniel.

225. The Title IX Policy, as a contract, also contains an implied duty of good faith and
fair dealing.

226. McDaniel offered enrollment to John, and he accepted that offer and paid
McDaniel tuition.

227, John satisfied all of the obligations required by McDaniel to remain in good
standing and enrolled at McDaniel, with the understanding and reasonable expectation that
McDaniel would fulfill its contractual obligations to him.

228. John satisfied all of the obligations required by McDaniel to remain in good
standing and enrolled at McDaniel, with the understanding and reasonable expectation that
McDaniel would act fairly and in good faith towards him.

229. McDaniel materially breached its contractual obligations to John under the
Title LX Policy, including the Policy’s implied covenant of good faith and fair dealing, for all of
the reasons above, including, but not limited to:

e McDaniel failing to appoint unbiased and impartial Decision Panel members,
particularly in light of Nida and Orzolek-Kronner’s public anti-male statements.

e McDaniel failing to adequately train its Title IX adjudicators to conduct
unbiased and impartial Title IX proceedings.

e McDaniel failing to assess and consider the evidence in John’s Title IX
proceeding in an unbiased and impartial manner, including granting Jane
greater credibility because she is a woman.

e McDaniel’s investigator failing to request or consider Jane’s social media posts,
which contained information concerning Jane’s intoxication and credibility.

32
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 33 of 43

McDaniel failing to timely adjudicate John’s objection to Orzolek-Kronner
serving on the Decision Panel.

McDaniel and Dean Towle impermissibly pressuring John to withdraw his
objection to Orzolek-Kronner just days prior to the hearing.

McDaniel impermissibly rejecting John’s request for Graduate | to serve as a
witness at his Decision Panel hearing.

McDaniel impermissibly prohibiting Student 1 from serving as John’s advisor
at the Decision Panel hearing, after Dean Towle had permitted it in writing with
a copy to Glennon, McDaniel’s Title LX Coordinator.

McDaniel impermissibly frustrating John’s ability to use his choice of personal
advisor, which is also required under federal law, at the hearing or on appeal.

McDaniel’s impermissibly denying John’s request to respond to Jane’s baseless
accusations before the Decision Panel of his prior sexual history.

McDaniel failing to include any rationale or findings for imposing the severe
sanction of suspension, which prejudiced John’s appeal rights, despite the
Policy’s requirement that the outcome letter contain such explanation.

McDaniel making findings of fact that had no basis in the record as well as
making biased and pretextual credibility determinations.

McDaniel failing to consider or rule on all three bases of John’s appeal.

McDaniel’s administrators impermissibly telling John he could not have the
assistance of third-parties, including counsel serving as personal advisors, for
his appeal, which also violated federal law.

230. McDaniel also materially breached its contractual obligation to provide John a

fair Title IX process for all of the above-mentioned reasons, as well as when:

McDaniel denied John a presumption of innocence / non-responsibility.

McDaniel prohibited the Decision Panel from considering Jane’s prior sexual
history, but allowed it to use John’s alleged sexual history against him.

McDaniel failed to train its Title LX adjudicators to consider all of the evidence
without reliance on sex stereotypes.

33
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 34 of 43

e McDaniel failed to provide John with its training materials for Title IX
adjudicators, despite Dean Towle claiming that such training guaranteed that
its adjudicators could not be biased against him.

e McDaniel failed to provide John with an electronic or hard copy of the
evidence for him to review outside of designated campus locations.

e McDaniel failed to provide John a live hearing with the ability to cross-
examine witnesses in real time.

231. Asadirect and foreseeable consequence of the above material breaches of
contract by McDaniel, John sustained damages, including, without limitation, loss of educational
and career opportunities, economic injures, and other direct and consequential damages.

232. Asaresult of the foregoing, John is entitled to recover damages in an amount to be
determined at trial, plus pre and post judgment interest and attorney fees and costs.

CLAIM TWO
(In the alternative to Count One, Promissory Estoppel)

233. John restates and re-avers each and every allegation in the preceding paragraphs
as if fully restated herein.

234, In the alternative to John’s breach of contract claim, McDaniel’s various
standards, policies, and procedures, as well as its writings to John by authorized representatives,
such as Dean Towle’s promise that Student 1 could serve as John’s personal advisor, constitute
clear and definite promises to John that McDaniel reasonably believed would induce his action
or forbearance.

235. McDaniel reasonably expected John to accept McDaniel’s offer of admission,
incur tuition and fee expenses, and to choose not to attend other colleges based on its express and
implied promises, including that McDaniel would provide John with a fundamentally fair

process in a hearing, should he be accused of a violation of the applicable policies.

34
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 35 of 43

236. McDaniel’s promises induced actual and reasonable action and forbearance by
John to his detriment, and this detriment can be avoided only by the enforcement of McDaniel’s
promises.

237. Asadirect, proximate and foreseeable consequence of the above-referenced
conduct, John’s academic and career prospects, earning potential, and reputation have been
severely harmed, and may include the loss of his commission as a Second Lieutenant in the
Army Reserves as well as a $140,000 ROTC scholarship.

238. John has sustained significant damages, including but not limited to, damages to
physical well-being, emotional and psychological damages, damages to reputation, past and
future economic losses, loss of educational opportunities, loss of future career prospects, and
other direct and consequential damages.

239. Asaresult of the foregoing, John is entitled to recover damages in an amount to
be determined at trial, plus prejudgment interest and attorneys’ fees and costs.

CLAIM THREE
(Violation of Title IX — Erroneous Outcome)

240. John restates and re-avers each and every allegation in the preceding paragraphs
as if fully restated herein.

241. Title IX, 20 U.S.C. §§ 1681 ef seqg., provides, in relevant part, “[n]o person in the
United States shall, on the basis of sex, be excluded from participation in, be denied the benefits
of, or be subjected to discrimination under any education program or activity receiving Federal
financial assistance.”

242. Title IX is enforceable through an implied right of action affording an individual

discriminated against due to his or her gender pecuniary damages and equitable relief.

35
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 36 of 43

243. Title IX may be violated by an institution of higher education’s imposition of
discipline where gender is a motivating factor in the decision to discipline.
244. Under Title IX’s erroneous outcome theory, a plaintiff is innocent and wrongfully
found responsible with gender bias as a motivating factor.
245. Anerroneous outcome occurred in John’s case because he was found responsible
for violating McDaniel’s Title IX Policy, and gender bias was a motivating factor in the decision.
246. For all of the reasons listed above, including those stated in Counts One and Two,
John was subjected to a procedurally or otherwise flawed proceeding that led to an adverse and
erroneous outcome.
247. For all of the reasons listed above, including those stated in Counts One and Two,
anti-male bias was a motivating factor in the erroneous outcome.
248. The aforementioned reasons establishing McDaniel’s anti-male bias include, but
are not limited to:
e The public anti-male social media posts of Nida, one of John’s Decision Panel
members, announcing “I#believewomen,” calling a woman who was
purportedly not “on the side of assault victims” to be a “disgrace to women,” a
“traitor to women,” and an “affront to our gender,” and aligning herself with
the alleged fear of young women, which was a central question of fact in John’s
case.
e The public anti-male statements of Orzolek-Kronner, one of John’s Decision
Panel members, stating that she helped found a student group, which publicly
announced its desire to punish men, because of a perceived lack of awareness
of “healthy masculinity” on campus.
e The Decision Panel made findings of fact that have no basis in the record, such
as the first finding in the Outcome Letter that John had been drinking at the

football game when he was, in reality, sober, in uniform, and on guard duty,
and can be explained only as a result of anti-male bias.

36
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 37 of 43

e The Decision Panel denied John’s request to respond to Jane’s baseless outburst
that he needed to be held responsible because he had committed no less than
three previous acts of sexual assault.

e The Policy permitted the Decision Panel to consider John’s alleged sexual
history against him, but prohibited any consideration of Jane’s sexual history.

e The aggregate procedural errors in John’s Title IX proceeding alone are
sufficient evidence of anti-male bias.

249. Upon information and belief, McDaniel’s training materials were also based upon
anti-male sex stereotypes and McDaniel was aware of other anti-male statements from its Title
IX adjudicators.

250. McDaniel’s conduct, as described above, also discriminated against John, on the
basis of his sex, through discriminatory, gender-biased implementation of the Policy, in the
context of pressure from OCR, the public, and the climate on McDaniel’s campus.

251. Further, McDaniel was uniquely susceptible to this pressure and even used it as an
excuse before this Court in Naumov to excuse alleged breaches of its Title IX policies.

252. McDaniel ignored evidence supporting John’s version of events and undermining
Jane’s credibility and imposed a sanction on him that is likely to severely and irreparably harm
him for life.

253. The McDaniel officials involved appear simply to have chosen to believe Jane
because she is a woman and to disbelieve John and his witnesses because he is a man.

254. McDaniel has failed to remediate its discriminatory actions against John and he is
now at risk of irreparable harm to his reputation, and his future educational and economic
prospects.

255. Asadirect and proximate result of McDaniel’s acts and omissions, John has

suffered tremendous damages in an amount to be determined at trial, including the potential loss

37
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 38 of 43

of his commission in the Army Reserves and his $140,000 ROTC scholarship, loss of education
and career opportunities, economic injuries, and other direct and consequential damages.

CLAIM FOUR
(Violation of Title IX — Selective Enforcement)

256. John restates and re-avers each and every allegation in the preceding paragraphs
as if fully restated herein.

257. In addition to providing for a private cause of action under a theory of erroneous
outcome, Title [X also provides for a private cause of action under a theory of selective
enforcement.

258. Under Title LX’s selective enforcement theory, regardless of the plaintiff's guilt or
innocence, the severity of the penalty and/or the decision to initiate the proceeding was affected
by the plaintiff's gender.

259. Although John was innocent of the Title IX allegations levied against him, the
severity of the penalty alone was directly attributable to anti-male bias.

260. Under the Policy, an exceptionally wide range of potential sanctions could be
imposed against John, ranging from the least severe sanction, a mere disciplinary warning, to the
most severe sanctions of suspension and expulsion,

261. Under the Policy, a sanction could be imposed only after the Decision Panel
engaged in a full consideration of seven factors, including the plaintiff's lack of prior
disciplinary history.

262. Under the Policy, the Outcome Letter had to include findings of fact and the
rationale for the sanction imposed.

263. McDaniel failed to conduct a full consideration of all seven factors and failed to

include its rationale for imposing suspension in the Outcome Letter.

38
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 39 of 43

264. Further, for all of the reasons previously discussed, including those listed in
Counts One, Two, and Three, McDaniel’s Title [X process was tainted with gender bias, the
Decision Panel members had a public history of anti-male statements, and McDaniel was
uniquely susceptible to outside anti-male pressure from the government and public.

265. Upon information and belief, women at McDaniel found responsible for Title [x
Policy violations that did not involve “non-consensual intercourse” received less severe
sanctions than suspension.

266. Upon information and belief, McDaniel possesses records evidencing that women
found responsible for Title IX Policy violations that did not involve “non-consensual
intercourse” received less severe sanctions than suspension.

267. Further, McDaniel afforded greater deference and credibility to Jane because she
is a woman.

268. As adirect and proximate result of McDaniel’s acts and omissions, J ohn has
suffered tremendous damages in an amount to be determined at trial, including the potential loss
of his commission in the Army Reserves and the loss of his $140,000 ROTC scholarship, loss of
education and career opportunities, economic injuries, and other direct and consequential

damages.

39
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 40 of 43

WHEREFORE, John respectfully requests that this Court:

(A)

(B)

(C)

(D)

(E)

Award compensatory and punitive damages in an amount to be determined at
trial;

Enter injunctive relief that vacates the decision of McDaniel to suspend John for
at least one year, and vacates and removes from his academic record all references
to the suspension decision and any other related sanctions or disciplinary actions;
Issue a declaration that McDaniel’s procedures under the Title IX Policy is
unlawful;

Award court costs and other reasonable expenses incurred in maintaining this
action, including reasonable attorney fees; and

Award such other relief as this Court may deem just and proper.

40
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 41 of 43

Dated: June 23, 2020

Respectfully Submitted,

/s/ Howard S. Stevens

Howard S. Stevens, USDC MD Bar No. 25587
/s/Meighan G. Burton

Meighan G. Burton, USDC MD Bar No. 28022
PASCALE STEVENS, LLC

2700 Lighthouse Point East Suite 500
Baltimore, MD 21224

P: (443) 863-5762

F: (443) 863-5751
HStevens@pascalestevens.com
MBurton@pascalestevens.com

Attorneys for Plaintiff

Susan C. Stone*

Kristina W. Supler*

Melissa A. Yasinow*

KOHRMAN JACKSON & KRANTZ, LLP

1375 E. 9" Street, 29" Floor

Cleveland, OH 44114

P: (216) 696-8700

F: (216) 621-6536

E: scs@kjk.com; kws@kjk.com; may@kjk.com

*Applications for Special Admission — Pro
Hac Vice to be submitted

Counsel for Plaintiff John Doe

4]
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 42 of 43

JURY DEMAND
Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 39.
/s/ Howard S. Stevens
Howard S. Stevens, USDC MD Bar No. 25587
/s/Meighan G. Burton
Meighan G. Burton, USDC MD Bar No. 28022

/s/ Susan C. Stone

 

Susan C. Stone*

/s/ Kristina W. Supler

 

Kristina W. Supler*

/s/ Melissa A. Yasinow

 

Melissa A. Yasinow*

*Applications for Special Admission — Pro
Hac Vice to be submitted

42
Case 1:20-cv-01890-SAG Document1 Filed 06/23/20 Page 43 of 43

VERIFICATION
| Seca being duly sworn, state that I have reviewed the factual allegations
contained in this Verified Complaint. I am the John Doe described in the Complaint. I believe
that the disclosure of my identify will cause me irreparable harm as this case involves matters of
utmost personal intimacy, including education records protected from disclosure by the Family
Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. §1232g, 34 CFR Part 99, All of the

factual allegations in the Verified Complaint are true and accurate to the best of my knowledge.

 

an
Sworn to before me and subscribed in my presence this 14

day of June, 2020.

Gl CGhron

NOTARY PUBLIC

Ay) Mj
YS 2: GB 0”

My
a ee
Fn.

BO

S
LP
HOS

‘i
=

eS My 5
: commission
4 CON PIRES ME
Oe JAN. 10, 2028. “S

MTT

NU RGL NT,
S. tte, May M5
r taser
1%, Up
ty

.
.
See caseaset®

ope sie

“A
